         Case 1:18-cr-00032-DLF Document 162 Filed 08/07/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

           v.                                           Crim. No. 18-CR-32 (DLF)

 INTERNET RESEARCH AGENCY LLC, et al.

                Defendants.


                                NOTICE OF APPEARANCE

       The United States of America hereby informs the Court that Assistant United States

Attorney Luke M. Jones is entering his appearance in the above-captioned matter as counsel for

the United States of America.

                                                  Respectfully submitted,

                                                  JESSIE K. LIU
                                                  United States Attorney

                                                  /s/ Luke M. Jones
                                                  Luke M. Jones
                                                  Assistant United States Attorney
                                                  VA Bar No. 75053
                                                  555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 252-7066
                                                  luke.jones@usdoj.gov
